UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIvIsIoN

AARoN GUIDRY ET AL CAsE No. 6=18-Cv-01232

vERsUs ' JUDGE sUMMERHAYs

TERESA ELBERsoN ET AL MAGIsTRATE JUI)GE HANNA
RULING & oRl)ER

The l\/fotion for Reconsideration [Doc. No. 49], filed by Plaintiff Aaron Guidry, is
DENIED due to Plaintiff’ s failure to “shovv that immediate and irreparable injury, loss, or
damage Will result to the movant before the adverse party can be heard in opposition.” Fed. R.`
Civ. P. 65(b)(l)(A).

Further, as the event to Which Plaintiffs object is no longer being held at the Lafayette
Public Library, it appears the request for a temporary restraining order is moot.1 Accordingly,
barring an exceptional change in circumstancesz, should any plaintiff in this matter file another

application for a temporary restraining order, or a motion to reconsider the denial of any

 

‘ Plaintiffs argue in their applications for temporary restraining orders that they “intend to bring their
children and other minors Who they are guardians of to the Lafayette Library on October 6, 2018,” and they
“do not Want minors under their care or otherwise exposed to the malicious efforts of self-identified
transvestites and their librarian counter partners pandering non-secular obscenity to minors through a series
of asinine emotional appeals that are calculated to mask immorality.” [Doc. No. 22-1 at 15; See also Doc.
No. 38-1 at 8] As the event at issue has been relocated, Plaintiffs Will be able to bring children to the
Lafayette Library on October 6, 2018, Without risk of exposure to the dangers alleged in their application

2 Plaintiffs are cautioned that an “exceptional change in circumstances” does not include “the Library . . .
chang[ing] the venue back to the children’s library” [Doc. No. 47-l at lO], as the Court has already found
that fact does not show the movant Will suffer immediate and irreparable injury, loss or damage before the
adverse party can be heard in opposition [See Doc. Nos, 30, 42, and 48]

application for a temporary restraining order, a rule to show cause Will be set to determine
vvhether sanctions should be imposed under Fed. R. Civ. P. ll.

THUS D()NE AND SIGNED\` in Lafayette, Louisiana, this 3rd day of October, 2018.

 

\ ,
`“`” JUDGE ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT JUDGE `

